Exhibit 99.2 PRESS RELEASE FOR IMMEDIATE RELEASE CLEAR CHANNEL COMMUNICATIONS, INC. ANNOUNCES IT IS PURSUING AMENDMENTS TO ITS CREDIT FACILITIES San Antonio, TX, October 12, 2012. Clear Channel Communications, Inc. (“CCU”) announced today that it is pursuing amendments to its cash flow credit facilities (the “Amendment”). The Amendment would, among other things: permit exchange offers of term loans for new debt securities in an aggregate principal amount of up to $5.0 billion; provide CCU with greater flexibility to prepay tranche A term loans; following the repayment or extension of all tranche A term loans, permit below par non-pro rata purchases of term loans pursuant to customary Dutch auction procedures whereby all lenders of the class of term loans offered to be purchased will be offered an opportunity to participate; following the repayment or extension of all tranche A term loans, permit the repurchase of junior debt maturing before January 2016 with cash on hand in an amount not to exceed $200 million; combine the term loan B, the delayed draw term loan 1 and the delayed draw term loan 2 under the cash flow credit facilities; preserve revolving credit facility capacity in the event CCU repays all amounts outstanding under the revolving credit facility; and eliminate certain restrictions on the ability of Clear Channel Outdoor Holdings, Inc. and its subsidiaries to incur debt. The Amendment requires the consent of a majority of the outstanding loans and commitments under the cash flow credit facilities and a majority of the outstanding loans of each class of term loans under the cash flow credit facilities to become effective.Affiliates of Bain Capital, LLC and Thomas H. Lee Partners, L.P. (together, the “Sponsors”), which are affiliates of CCU, are existing holders of term loans under the cash flow credit facilities and have committed to consent to the Amendment.In addition, CCU has obtained the commitment to consent to the Amendment of certain funds and accounts managed by each of Angelo Gordon & Co., Apollo Global Management, LLC, Canyon Capital Advisors LLC and Oaktree Capital Management LP.These lenders and the Sponsors collectively represent approximately 46% of the outstanding loans and commitments under the cash flow credit facilities.The lenders’ consent to the Amendment will be due by 12:00 noon, New York City time, on October 19, 2012. There can be no assurance that the Amendment will become effective, on the terms described above or otherwise.This press release is for informational purposes only and shall not constitute an offer to sell or exchange nor the solicitation or an offer to buy any securities of CCU or any of its affiliates. About Clear Channel Communications Clear Channel Communications, Inc. is one of the leading global media and entertainment companies specializing in radio, digital, outdoor, mobile, live events and on-demand entertainment and information services for local communities and providing premier opportunities for advertisers. Cautionary Note Regarding Forward-Looking Statements This press release contains forward-looking statements based on current CCU management expectations.These forward-looking statements include all statements other than those made solely with respect to historical facts and include, but are not limited to, statements regarding the proposed Amendment.Numerous risks, uncertainties and other factors may cause actual results to differ materially from those expressed in any forward-looking statements.These risks, uncertainties and other factors include, but are not limited to, the terms and timing of, and whether or not CCU will ultimately consummate, the Amendment and the related transactions.Many of the factors that will determine the outcome of the subject matter of this press release are beyond CCU’s ability to control or predict.CCU undertakes no obligation to revise or update any forward-looking statements, or to make any other forward-looking statements, whether as a result of new information, future events or otherwise. Contact For further information, please contact: Media Wendy Goldberg Senior Vice President – Communications (212) 549-0965 Investors Brian Coleman Senior Vice President and Treasurer (210) 822-2828 2
